Case 0:19-cv-61787-RKA Document 10 Entered on FLSD Docket 08/07/2019 Page 1 of 2



                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                          FORT LAUDERDALE DIVISION

                                                                                          :
  JAMES EVERETT SHELTON, individually and                                                 :
  on behalf of all others similarly situated,                                             :
                                                                                          : CASE NO.: 0:19-cv-61787-RKA
                           Plaintiff,                                                     :
                                                                                          :
  v.                                                                                      : CLASS ACTION
                                                                                          :
  RAPID RESPONSE MONITORING                                                               :
  SERVICES INCORPORATED, a New York                                                       :
  company, and FIVE DIAMOND SECURITY,                                                     :
  LLC, a Florida company,                                                                 :
                                                                                          :
                           Defendants.                                                    :


       DEFENDANT RAPID RESPONSE MONITORING SERVICES INCORPORATED’S
                    CORPORATE DISCLOSURE STATEMENT

               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Rapid Response

  Monitoring Services Incorporated states that it has no parent corporation and there is no publicly

  held corporation that owns 10% or more of its stock.

  DATE: August 7, 2019

                                                                              Respectfully Submitted,

                                                                              BUCHANAN INGERSOLL & ROONEY, PC
                                                                              One Biscayne Tower
                                                                              2 South Biscayne Blvd., Suite 1500
                                                                              Miami, Florida 33131
                                                                              Telephone: (305) 347-4080
                                                                              Facsimile: (305) 347-4089

                                                                  By:          /s/ Jennifer Olmedo-Rodriguez
                                                                              Jennifer Olmedo-Rodriguez, Esq.
                                                                              Florida Bar No. 605158
                                                                              Jennifer.olmedo-rodriguez@bipc.com

                                                                             Counsel for Defendant, Rapid Response Monitoring
                                                                             Services Incorporated


       __________________________________________________________________________________________________________________________________________

       BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 0:19-cv-61787-RKA Document 10 Entered on FLSD Docket 08/07/2019 Page 2 of 2




                                                             CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been

  electronically filed with the Clerk of Court using CM/ECF on August 7, 2019 and a copy of

  same will be served by the E-Filing Portal via E-mail upon counsel or parties registered on the

  CM/ECF system.

                                                                            By:           /s/ Jennifer Olmedo-Rodriguez
                                                                                         Jennifer Olmedo-Rodriguez, Esq.
                                                                                         Florida Bar No. 605158




  4835-7842-4479, v. 1




    ____________________________________________________________________________________________________________________________________________

     BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
                                                                                 2
